United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Largo FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-262
Issued: April 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2006 appellant filed a timely appeal from the November 29, 2005 and
October 20, 2006 merit decisions of the Office of Workers’ Compensation Programs, which
denied his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the schedule award issue.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of
each upper extremity as a result of his accepted carpal tunnel syndrome (CTS).
FACTUAL HISTORY
On the prior appeal,1 the Board remanded the case to the Office for a fully explained
medical opinion on appellant’s impairment, with specific references to the criteria on page 495
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
1

Docket No. 03-1370 (issued September 12, 2003).

(A.M.A., Guides) (5th ed. 2001).2 The facts of this case as set forth in the Board’s prior decision
are hereby incorporated by reference.
On remand, the Office referred appellant, together with the case record and a statement of
accepted facts, to Dr. V.G. Raghavan, a Board-certified orthopedic surgeon. On December 3,
2003 Dr. Raghavan reported that appellant reached maximum medical improvement on
February 2, 2002. He offered his evaluation of impairment:
“Clinical examination of the right hand shows that he still has some abnormal
sensation in the affected right hand, but two-point discrimination is still within
normal limits for the median nerve. No evidence of thenar atrophy but still has
evidence on EMG [electromyogram] of sensory delay of the median nerve on the
right. Using the A.M.A., [Guides] (5th [ed.]), the examinee is given five percent
for the upper extremity for the abnormal sensory latencies on the EMG done on
the right hand.
“Regarding the left wrist and hand, since I did not see any definite objective
evidence on physical examination with negative Phalen, negative reverse Phalen
and negative Tinel’s signs, but still there is abnormal sensory latencies as noted
on EMG and examinee is entitled to five percent left upper extremity for the
allowed claim of carpal tunnel syndrome on the left.”
On January 29, 2004 Dr. Raghavan clarified that he evaluated impairment using the
second of three scenarios described on page 495 of the A.M.A., Guides: “Normal sensibility and
opposition strength with abnormal sensory and/or motor latencies or abnormal EMG testing of
the thenar muscles: a residual CTS is still present and an impairment rating not to exceed five
percent of the upper extremity may be justified.”
In a decision dated February 9, 2004, the Office denied additional schedule award
compensation. The Office found that Dr. Raghavan’s opinion was fully explained with specific
references to the criteria used in the A.M.A., Guides and established that appellant had a five
percent impairment of each upper extremity due to the accepted CTS. As appellant previously
received a schedule award for 10 percent impairment of both arms, the Office found that he was
not entitled to further schedule award compensation.
On March 23, 2005 Dr. John N. Harker, the attending orthopedic surgeon, reported that
electrodiagnostic testing showed appellant’s CTS “is certainly progressing and electrically he is
deteriorating.” He completed Office forms indicating that appellant had a five percent
impairment of each upper extremity due to decreased strength and a five percent impairment of
each upper extremity due to sensory deficit, pain or discomfort. On March 30, 2005 appellant
filed a claim for an increased schedule award.
2

On August 1, 2001 appellant, then a 53-year-old city carrier, filed a claim alleging that he developed CTS in the
performance of duty: “Repetitive motion of both hands by: A. Lifting trays of mail (approximately 10 pounds).
B. Lifting tubs of flats (approximately 15 pounds). C. Casing mail twisting both hands (five [to] six hours).
D. Driving postal vehicle (five days per week).” The Office accepted his claim for bilateral CTS and appellant filed
a claim for a schedule award.

2

In a decision dated November 29, 2005, the Office denied appellant’s claim for an
increased schedule award. The Office found that the evidence failed to demonstrate an increased
impairment.
On September 7, 2006 Dr. David J. Kaler, appellant’s new orthopedic surgeon,
completed the Office’s impairment rating forms. He indicated that appellant had a 30 percent
impairment of his right upper extremity and a 28 percent impairment of his left upper extremity
due to sensory deficit, pain or discomfort. Appellant filed another claim for a schedule award.
On September 27, 2006 the Office medical adviser reviewed Dr. Kaler’s rating and found
no basis for an increase in appellant’s schedule award. He noted that the nerve conduction
studies obtained on August 16, 2006 were essentially the same as those obtained on July 9, 2001
and March 15 and 23, 2005. Further, the medical adviser noted that the August 16, 2006 studies
revealed subtle evidence suggestive of a right C6-7 radiculopathy, which innervates the same
area of the hand as the median nerve. The medical adviser concluded that the rating of
30 percent was not scientifically documented and that appellant’s rating should stand at 5 percent
for each upper extremity, as per scenario two, page 495 of the A.M.A., Guides.
In a decision dated October 20, 2006, the Office denied modification of its prior decision.
The Office found that the evidence clearly demonstrated that appellant had not additional
impairment of the right or left upper extremities due to work-related factors.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the
body.3 Such loss or loss of use is known as permanent impairment. The Office evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.4
To support a schedule award, the file must contain competent medical evidence that
describes the impairment in sufficient detail for the adjudicator to visualize the character and
degree of disability.5 The report of the examination must always include a detailed description
of the impairment which includes, where applicable, the loss in degrees of active and passive
motion of the affected member or function, the amount of any atrophy or deformity, decreases in

3
4

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.b(2) (August 2002).

3

strength or disturbance of sensation or other pertinent description of the impairment.6 The Office
should advise any physician evaluating permanent impairment to use the fifth edition of the
A.M.A., Guides and to report findings in accordance with those guidelines.7
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.8
ANALYSIS
The impairment rating forms that appellant’s orthopedists completed on March 23, 2005
and September 7, 2006 do not explain how the physicians evaluated the impairment using the
A.M.A., Guides. There is no reference to the procedure or criterion or tables used to calculate
the ratings reported. This makes the ratings impossible for the Office or the Board to review.
This is the same problem the Board found on the prior appeal, when appellant’s initial
orthopedist, Dr. Harker, earlier completed the same impairment rating forms. Dr. Harker did not
specifically identify which criteria of the A.M.A., Guides applied to appellant’s impairment and
he provided no rationale for the ratings he reported.
The Board remanded the case for a fully explained medical opinion on appellant’s
impairment, with specific references to the criteria on page 495 of the A.M.A., Guides.
Dr. Raghavan provided such an opinion on December 3, 2003 and January 29, 2004. He
explained that appellant’s findings fell within the second of three scenarios listed on page 495,
thus indicating that a residual CTS was still present. Under this scenario impairment rating “not
to exceed 5 percent of the upper extremity” may be justified.
Dr. Harker’s March 23, 2005 impairment rating forms and the September 7, 2006
impairment rating forms of Dr. Kaler, appellant’s second orthopedist, are of little probative or
evidentiary value in showing that appellant has a greater impairment under the standards of the
A.M.A., Guides. They do not establish that a greater impairment than the maximum impairment
rating allowed under scenario two, page 495.
Dr. Harker reported on March 23, 2005 that EMG and nerve conduction studies showed
that appellant’s CTS was “certainly progressing and electrically he is deteriorating.” But this is
no basis for an increased schedule award. The A.M.A., Guides directly addresses this on page
493: “The severity of conduction slowing has no correlation with the severity of clinical
symptoms.” The A.M.A., Guides further states:
“Only individuals with an objectively verifiable diagnosis should qualify for a
permanent impairment rating. The diagnosis is made not only on believable
symptoms but, more important, on the presence of positive clinical findings and
loss of function. The diagnosis should be documented by electromyography as
well as sensory and motor nerve conduction studies. However, it is critical to
6

Id. at Chapter 2.808.6.c(1).

7

Id. at Chapter 2.808.6.a (noting exceptions).

8

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

understand that there is no correlation between the severity of conduction delay
on nerve conduction velocity testing and the severity of either symptoms or, more
important, impairment rating.”9
The weight of the medical evidence rests with the opinion of Dr. Raghavan and
establishes that appellant has no more than a five percent permanent impairment of each upper
extremity causally related to his employment-related bilateral CTS. The Board will affirm the
Office’s decisions denying an increased award.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than a five percent permanent impairment of each upper extremity as a result of his
employment-related bilateral CTS.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2006 and November 29, 2005
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’' Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employee’ Compensation Appeals Board

9

A.M.A., Guides 493.

5

